Interim Decision #1486

MATTER

or MTV "ZARATHUSTRA"

In Fine Proceedings
BAL-10/1.207
Decided by Board July 6, 1965
Liability to tine does not lie under section 254(a) (3); Immigration and Nationality Act, as to sin alien erowman inspected and reftiseeconditional landing privileges who escaped from the hospital, an installation under the supervision of the 'United States Government, to which he bad been removed
by the agents for medical attention pursuant to Service permission, since the
ability to control the crewman passed from the agents during his hospitalization and his escape from the hospital prevented his custody from reverting
to the agents. Fine does not lie notwithstanding removal was at the request
of the agents and with the understanding there would be np release from
liability on the part of,the carrier should the crewman abscond. .
Ix as: 31/V "ZARATHUSTRA," which arrived at the port • of Baltimore,
Maryland, from foreign on August 8, 1964. Alien crewman involved:
PANAGIOTIS HAGIESFSTBATIII
BASIS. FOR FINE:

Act of 1982— Section 254(a) (3) t$ v.5.0. 1284)

.On March 24, 1965, the District Director at Baltimore directed
that an administrative penalty of $800, $1,000 mitigated to the extent
of $200, be imposed on the Terminal Shipping Company, as agents
for the vessel, "for failure to detain and deport an alien (abovenamed) ordered detained on board." He then certified his decision
to this Board for review, pursuant to our order of March 16, 1965,
wherein we had remanded the case to said official to supply certain
procedural deficiencies.
This proceeding is concerned with an alien crewman of Greek

nationality who was examined aboard the ship by an immigration
officer at the time of its above-described arrival and refused conditional landing privileges. He later complained of illness and was
examined aboard the ship by the carrier's physician. Thereafter, the
agents . requested Service permission to take the crewman, undez:
guard, to the United States Marine Hospital in. Baltimore for
further evaluation of possible acute appendicitis. Thkiy also
245

interim Decision #1486
quested parole procedure should the crewman be admitted to that
institution as an in-patient,' with the understandinff that should the
crewman abscond to the United States there would
b be no relief
from liability to fine on the carrier's part.

On August 10, 1964, the crewman was hospitalized and paroled
by the Service until September 10, 1964. Subsequently, the agents
informed the Service that the crewman was fit for travel but not
fit for duty, and requested permission to repatriate the crewman
under safeguards satisfactory to the Service. The requested permission was granted, with the express understanding that such, action
would not release the agents from liability to fine should the subject

alien abscond in the United States.
.
When the agents' reprsentative called at the United States Public
Health Service Hospital in Baltimore to take the alien into custody
on. August 14, 1964, the date set for his discharge therefrom, it was
learned that he had absconded from that institution the preceding
night. Insofar as the record shows, he is still at large in the United
States.

The fundamental fact here is that the district directer has imposed this fine because an alien crewman who had been refused
conditional landing privileges escaped from an installation under the
supervision of the United States Government to which he had been
removed by the agents pursuant to an immigration officer's order
(Form 1-259), albeit at the agents' request. Under such circumstances, we do not think the fine should or can 'be sustained_ We
so hold.
Practically speaking, the duty to detain and/or deport depends
upon ability to control. Acknowledgement of this reality is found
within the framework of the Immigration and Nationality Act itself, since section 233(a) thereof specifically relieves carriers and
their agents of responsibility for the safekeeping of aliens removed
from a vessel or aircraft for examination under an immigration
officer's order. The prOviso to that section does not operate against
these agents because they obviously could not assume responsibility
for the safekeeping of the alien in the United States Marine Hospital, a government installation operated and controlled by public
officials. In other words, the ability to control this alien passed
from the agents to the 'United States Government during the crewman's hospitalization. His escape from the United States Marine
hospital prevented his custody from reverting to the agents. As
kresult, his deportation by the agents became impossible of performance by reason of circumstances over which they had no restraining
246

Interim Decision. #1488
power. Hence, to permit this lino to stand would lead to an
absurd, unjust, or unreasonable result (see Matter of SS "AMA,"
1 I. 84 N. Dec. 418). No statute should be so construed, particularly
not this iinasi-penal one which requires strict construction, in all
respects, even to the extent of favoring the carrier and its agents
(United States v. J. H. Winchester and Co., 40 F.2d -472): Viewed
in the light of these controlling considerations, the agents'. "agreement" that the crewman's escape would not act as a release of
liability to this is of no legal consequence whatsoever.
Support for our decision in this matter, if such be necessary,
,

can he found in the regulations promulgated by the Service itself.
Thus, in 8 CFR.253.1 (a) it is provided that "afflicted crewmen" shall

be paroled to a medical institution in the custody of the agents
except: "during the period of time he is in such medical institution)'
While that specific exception is, not contained in the regulation

applicable to this particular crewman's situation (8 CFR 253.1(d)),
the explanation is that expreesio .eorum guae &coke intomt
opemtur.

Finally, for comparative purposes we will refer briefly to prior
decisions of this Board involving somewhat similar problems. While
the two cases to be cited are not controlling here because of factual'
or technical differences, consideration thereof will serve to put this
case in its proper perspective.
Matter of M/S "Panaghia Theoslcepasti" (NYC-10/52489, BIA,
8/92/83; Int. Dec. No. 1300), was based. on Notice of Intention to

Fine charging "failure to detain on board the vessel at all times
an alien crewman who had not been granted a conditional permit
to land temporarily in the United States." The crewman therein
had been refused conditional landing privileges, but the agents were

later given permission to take him ashore for medical treatment
(private), on condition that he be kept under guard at all times
and returned aboard the ship. The ship's second officer was assigned
the task of accompanying the crewman to the doctor and bringing
him back to the ship, but the crewman eluded his guard en route to
the doctor's office. We did not permit the fine to stand in that
case because proceedings were predicated upon subsection (2) of
section 254(a) of the Immigration and Nationality Act, rather
than subsection (3) thereof as is the case here.
In the foregoing case, we referred to the unreported case of the
SS "Atlantic Unity" (PHI-10/99.161, BIA, 7/9/59) wherein, as
here, there was a violation of section 254(a) (3) of the Act charged.
Therein, the boarding immigration officer refused conditional land247.

Interim Deciiion #1486
ing privileges to an alien crewman, but the Service later consented

to his removal from the ship for hospitalization. Such consent wet
given upon' the responsible parties agreeing in writing, somewhat
similarly to here, to the following conditions: that upon release from
the hospital the crewman, would be promptly removed from the
United Statei Without expense to the government; that he would
be under guard after his release from the hospital until his deportation; and that the foregoing arrangement would not relieve the
responsible parties front liability to fine proceedings and deportation
costs if the crewman failed to so depart from. the United States.
We think that the conditions imposed there correctly reflect the
true conditions under which "a detained alien crewman's removal
from the ship for hospitalization should be based. They obviously
take into consideration the practicalities of hospitalization in a
facility over which the agents have no control. And while we did
sustain the fine in that case, the record there clearly reflected that
the agents had regained custody of the crewman after his discharge
from the hospital.

ORDER: It is ordered that the appeal be sustained and that the
fine be not imposed.

248

